Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raffi Gostanian. 
The application has been amended as follows: 


Claims: 
1. (Currently amended) A method, comprising: transmitting, via a blockchain system, a copy of a  ledger to a plurality of computer devices associated with a plurality of corresponding developer branches in the blockchain network, wherein the copy of the  ledger comprises a code and a history of a software development project stored on the  ledger; detecting, via the blockchain system, an  update to the ledger, wherein the updated  ledger is created based on receiving updated copies of the  ledger from the plurality of computer devices; performing, via a smart contract of the blockchain system, a consortium review of a software package of the updated ledger; and in response to a successful consortium review, pushing, by the blockchain system,  copies of the updated  ledger to the plurality of computer devices to enforce synchronization across the plurality of developer branches.  

2. (Original) The method of claim 1, wherein the code change is proposed.  
3. (Original) The method of claim 1, wherein the history shows a change to the code.  
4. (Previously Presented) The method of claim 1, wherein the updated  ledger is created when a required smart contract code standard is met; and wherein the smart contract code standard shows, confirms, or both that code review standard is met.  
5. (Canceled)  
6. (Currently amended) The method of claim 1, wherein the updated  ledger includes changes to the code, the history, or both.  
7. (Canceled)  
to enforce synchronization across the plurality of developer branches.  


9. (Currently amended) The blockchain system of claim 8, wherein the code change is proposed.  
10. (Currently amended) The blockchain system of claim 8, wherein the history shows a change to the code.  
11. (Currently amended) The blockchain system of claim 8, wherein the updated  ledger is created when a required smart contract code standard is met; and wherein the smart contract code standard shows, confirms, or both that code review standard is met.  
12. (Canceled) Page 3 of 10Serial No. 16/031,550  
13. (Previously Presented) The blockchain system of claim 8, wherein the updated  ledger includes changes to the code, the history, or both.  
14. (Canceled)  
 to enforce synchronization across the plurality of developer branches.  
16. (Original) The non-transitory computer readable medium of claim 15, wherein the code change is proposed.  
17. (Original) The non-transitory computer readable medium of claim 15, wherein the history shows a change to the code.  
18. (Previously Presented) The non-transitory computer readable medium of claim 15, wherein the updated  ledger is created when a required smart contract code standard is met; and Page 4 of 10Serial No. 16/031,550 wherein the smart contract code standard shows, confirms, or both that code review standard is met.  
19. (Canceled)  
20. (Currently amended) The non-transitory computer readable medium of claim 15, wherein the updated  ledger includes changes to the code, the history, or both.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination teaches or suggest the limitations of the amended independent claims, Specifically the previously cited prior art fails to teach a system that: “transmit a copy of a  ledger to a plurality of computer devices associated with a plurality of corresponding developer branches in the blockchain network, wherein the copy of the  ledger comprises a code and history of the  ledger; detect an  update to the ledger, wherein the updated  ledger is created based on receiving updated copies of the  ledger from the plurality of computer devices; perform, via a smart contract of the blockchain system, a consortium review of a software package of the updated ledger; and in response to a successful consortium review, push  copies of the updated  ledger to the plurality of computer devices to enforce synchronization across the plurality of developer branches.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MJB
6/15/2021